DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrzic et al. (US Pub. 2017/0366618).
Regarding claims 31, 38 and 44, Vrzic teaches a method comprising: receiving, at a base station, configuration information for transmitting duplicated data packets for a data flow (“the BP 268 is selected to be very close or co-located with the AN 35. Additionally, BP 268 should have sufficient capability to implement mechanisms such as packet duplication, removing duplicate packets and NAT with low latency when supporting URLLC. The BP 268 may be configured with criteria for forwarding packets (e.g. based on IP-5-tuple, packet duplication when supporting a multi-path transport protocol)” in [0099]); receiving, at the base station, an uplink data packet (“The BP 273 duplicates the packets received from the AN 451 which are received from the UE” in [0112]); and transmitting, from the base 
Regarding claims 32, 39 and 45, Vrzic teaches the configuration information for transmitting duplicated data packets is received from a session management function, and wherein the configuration information includes first and second routing information in tunnel information (“the user plane path can be implemented as a tunnel. There can be one tunnel per PDU Session between two entities. The tunnel can carry all traffic of a PDU Session, regardless of the QoS requirements of individual traffic flows” in [0094]).
Regarding claims 33, 40 and 46, Vrzic teaches a first data packet of the uplink set of duplicated data packets is transmitted over a first transmission tunnel and a second data packet of the uplink set of duplicated data packets is transmitted over a second transmission tunnel different from the first transmission tunnel (see a tunnel between BP and UPGW-1 and a tunnel between BP and UPGW-2 in Figure 25).
Regarding claims 34, 41 and 47, Vrzic teaches the first transmission tunnel is a first N3 tunnel and the second transmission tunnel is a second N3 tunnel (see NG3 tunnel interface in Figure 23).
Regarding claims 35, 42 and 48, Vrzic teaches transmitting routing information corresponding to a first transmission tunnel and a second transmission tunnel to a session management function (“At Step 3, the MM 700 NF sends the URLLC Session Request 4 to the session management (SM 730) NF. At Step 4, the SM 730 NF may select multiple UPGWs 5 for the UE, based on such factors a location of UE, UE's serving cluster, PDU connectivity requirement (e.g. URLLC), network topology, capacity, loading, policy, data network name, latency requirement etc.” in [0060]).

Regarding claims 37 and 50, Vrzic teaches eliminating duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Regarding claim 43, Vrzic teaches a processor, wherein: the receiver receives a downlink set of duplicated data packets (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]); and the processor eliminates duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414